460 So. 2d 1000 (1984)
William ALFORD, Appellant,
v.
STATE of Florida, Appellee.
No. AX-315.
District Court of Appeal of Florida, First District.
December 19, 1984.
Michael E. Allen, Public Defender, and Michael J. Minerva, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Gregory G. Costas, Asst. Atty. Gen., Tallahassee, for appellee.
*1001 WIGGINTON, Judge.
Alford challenges his eighteen-month sentence, arguing that the trial court's reasons for departing from the recommended guideline sentence are not clear and convincing. We agree and reverse.
In departing from the recommended range, the court merely checked off four reasons from a laundry list of mitigating and aggravating circumstances. Those four reasons were:
9. No pretense of moral or legal justification
10. In need of correctional or rehabilitative treatment that can best be provided by commitment to a penal facility
13. Drug or alcohol use
17. Sentence necessary to deter others
Without our having to excavate from the record facts to serve as illumination, the reasons wholly fail to relate to anything within the context of the case. Such ambiguity is prohibited by Florida Rule of Criminal Procedure 3.701 d(11), which requires that departures from presumptive sentences be for clear and convincing reasons, and be set forth in writing.
We hold that the four reasons for departure from the presumptive sentence herein, are, by their form, neither clear nor convincing. Accordingly, we reverse and remand for clarification and imposition of sentence outside the guidelines upon stating clear and convincing reasons, or failing such, for sentencing within the guidelines.
JOANOS and NIMMONS, JJ., concur.